UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 ————— August 24, 2011 Date of Report (date of earliest event reported) ————— AVISTAR COMMUNICATIONS CORPORATION (Exact name of Registrant as specified in its charter) Delaware ————— 000-31121 88-0463156 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1875 S. Grant Street, 10th Floor, San Mateo, California94402 (Address of principal executive offices, including zip code) ————— (650) 525-3300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement On August 24, 2011, Avistar Communications Corporation (“Avistar”), as borrower, entered into a fifth amendment to the second amended and restated revolving credit promissory note agreement (the “Fifth Amendment”) with JP Morgan Chase Bank, N.A. (the “Bank”), as lender.The Fifth Amendment relates to that certain credit facility previously described in Avistar’s Current Report on Form 8-K filed with the Securities and Exchange Commission (the “SEC”) on December 22, 2010.The second amended and restated revolving credit promissory note agreement (the “Agreement”) provided a maximum line of credit facility amount of $8.0 million through the maturity date on December 22, 2011. The primary purpose of the Fifth Amendment was to modify the maximum line of credit facility amount for the entire period from August 24, 2011 through the maturity date to $9.0 million. As of August 24, 2011, the total principal amount borrowed by Avistar under the Credit Facility was $8.0 million. The foregoing description does not purport to be complete and is qualified in its entirety by the terms and conditions of the Amendment, which is expected to be filed as an exhibit to Avistar’s Quarterly Report on Form 10-Q for the quarter ending September 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AVISTAR COMMUNICATIONS CORPORATION Date: August 29, 2011 By: /s/Elias MurrayMetzger Elias MurrayMetzger Chief Financial Officer, Chief Administrative Officer and Corporate Secretary
